Citation Nr: 9901063	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  96-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than September 17, 
1993, for the grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1968 to 
October 1970 and from August 1974 to September 1978.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 1994 rating decision of the , 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO granted service connection for post-
traumatic stress disorder with an effective date of September 
17, 1993 .


REMAND

The appellant maintains that he is entitled to an effective 
date earlier than September 17, 1993, for the grant of 
service connection for post-traumatic stress disorder.  In 
his substantive appeal, the appellant stated that the RO did 
not consider the facts that it had before it in June 1988, 
which clearly showed he had post-traumatic stress disorder.  
The Board finds that the appellant has essentially raised an 
informal claim that there was clear and unmistakable error in 
the June 1988 rating decision that denied reopening the 
appellants claim for service connection for post-traumatic 
stress disorder.  The Board further finds that the claim for 
clear and unmistakable error is inextricably intertwined with 
the claim for an earlier effective date, and both issues are, 
therefore, before the Board.  See Crippen v. Brown, 9 Vet. 
App. 413, 420 (1996) (appellant reasonably raised claim for 
clear and unmistakable error with the requisite specificity 
because he argued for an earlier effective date asserting 
that evidence compelling a grant of service connection was of 
record at the time of the prior final rating decisions), 
citing Dinsay v. Brown, 9 Vet. App. 79, 87-88 (1996) (claim 
for an earlier effective date was claim of clear and 
unmistakable error in final RO decision disallowing claim).

The RO has not adjudicated the claim for clear and 
unmistakable error.  Therefore, additional due process is 
warranted prior to appellate disposition of this case.


Accordingly, the case is REMANDED for the following:

1.  The RO should adjudicate the 
appellants claim of clear and 
unmistakable error in the June 1988 
rating decision.  If the benefit sought 
on appeal remains denied, the RO should 
notify the parties by separate letter.  
If there is an intent to appeal the 
rating decision, there is a duty to 
submit a timely notice of disagreement 
and a timely substantive appeal after the 
issuance of a statement of the case.

2.  If the appellant received VA 
treatment for post-traumatic stress 
disorder between September 1992 and 
October 1993, the appellant must inform 
the RO of such treatment.  If the 
appellant informs the RO of treatment 
between these dates, the RO must obtain 
them and associate them with the claims 
files.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
